Citation Nr: 0527867	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  02-03 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability 
to include postural scoliosis.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1957 to January 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California:  A 
November 2000 determination granted service connection for 
bilateral hearing loss and assigned an initial 0 percent 
evaluation (with the which the veteran disagreed), and a June 
2001 determination denied a claim of service connection for a 
back condition. 

In September 2003, the Board remanded the case for additional 
development, and it is now ready for a decision.


FINDINGS OF FACT

1.  The veteran has a back disability that is causally 
related to in-service events.

2.  The veteran has manifested a puretone average of 54 
decibels for the right ear and 65 decibels for the left ear, 
and speech discrimination of 88 percent in the right ear and 
86 percent in the left ear.  


CONCLUSIONS OF LAW

1.  The veteran's back disability was incurred during active 
duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).

2.  The veteran is not entitled to an initial compensable 
evaluation for bilateral hearing loss.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the VCAA and its 
application must be considered.  

The record contains April 2001 and April 2004 letters 
informing the veteran of which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  Both letters told the 
veteran of information and evidence needed to substantiate 
and complete a claim of service connection, and the latter 
letter told the veteran what the evidence must show to 
establish entitlement to an increased evaluation.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id. at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice.  In this case, the veteran filed claims pre-VCAA and 
received appropriate VCAA notification as noted above, 
including for a matter of an appeal concerning a downstream 
element of the initial disability evaluation for hearing 
loss.   See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(holding that any timing error can be cured when VA employs 
proper subsequent process).  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter; particularly, the April 2004 letter 
instructed the veteran to send in "any other evidence or 
information that you think will support your appeal."  
Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains VA examinations from October 
2000 and May 2004.  The RO also obtained private medical 
records from Kaiser Permanente, which are addressed below.  
The veteran has not identified any outstanding records in 
response to the April 2004 VCAA letter, or upon receiving a 
May 2005 supplemental statement of the case that identified 
the recent evidence of record.  

Based on the preceding, VA fulfilled its duties to the 
veteran to the extent possible given the particular 
circumstances of this case.  

I.  Facts

The veteran's service medical records contain an April 1957 
enlistment examination, and an abnormality of the veteran's 
spine was noted-he had postural scoliosis, not considered 
disabling.  In August 1957, the veteran had physical therapy 
for low back symptoms to be treated by moist heat with 
massage once daily for ten days.  Another August 1957 
clinical record noted that the veteran had had low back 
syndrome for more than two years, and the assessor indicated 
that the veteran had scoliosis as on entrance physical 
examination.  A stamp indicated:  "LD: Yes; LD: No EPTS; LD: 
No misconduct."  

The record contains a February 2001 Kaiser Permanente 
Diagnostic Imaging Consultation, which found advanced 
degenerative arthritic changes with osteophytes and S-shaped 
scoliosis of the thoracolumbar spine, with narrowing and 
vacuum phenomenon of the disc spaces between L3-L4 and L4-L5 
with slight generalized osteoporosis.  

In a February 2003 statement, the veteran asserted that since 
August 1957 when he hurt his low back, he had not experienced 
one day without some degree of pain.  The veteran asserted 
that in-service he pushed jet engines around on stands, and 
lifted turbine wheels in tight places, as well as crawled up 
and down aircraft service stands in difficult circumstances.  

The veteran underwent a May 2004 VA examination, at which 
time the examiner reviewed the claims file-the examiner 
indicated that the c-file described a long history and 
chronic problems of the veteran's back originating from the 
time that he started in the Air Force in 1957 working as a 
mechanic bending, lifting, and stooping.  It would aggravate 
his back, and the veteran was treated appropriately with 
anti-inflammatory medications and cold and warm packs and 
modifications of his work.  The examiner noted that the 
veteran's service medical records showed he had been seen and 
diagnosed with having postural scoliosis and also lumbar back 
sydrome.  The examiner noted that after coming out of the Air 
Force the veteran worked as a mechanic but continued to have 
problems with his back being aggravated by bending or lifting 
or stooping, and being appropriately treated with analgesics 
and anti-inflammatory medications.  

After a physical examination, and further description of the 
extent of the veteran's back problems, the examiner noted 
that an x-ray showed the scoliosis of the thoracic spine was 
compensated by dextroscoliosis of the lumbar spine with the 
convexity to the right, centering at the L2-3 vertebral 
level, with hypertrophic degenerative joint disease of the 
lumbar spine at multiple levels, most advanced at L3-4, L4-5 
levels.  

The Diagnosis was compensated scoliosis thoracolumbar spine 
with advanced degenerative disc disease thoracic and lumbar 
spine with facet joint arthritis.  The examiner opined that 
though the veteran had postural scoliosis when he entered the 
service, the degenerative disc disease and facet joint 
arthritis of the spine that he was currently afflicted with 
had been contributed with his work as a mechanic involving 
bending and lifting while in service.  The examiner also 
stated that it was impossible to given an opinion as to 
whether the pre-existing scolioses had worsened as the 
original x-rays were not available for comparison.  

Hearing loss

The record contains an October 2000 VA audiological 
examination:  Testing indicated 25 decibels at 1000 Hertz 
(Hz), 40 decibels at 2000 Hz, 60 decibels at 3000 Hz, and 60 
decibels at 4000 Hz, right ear, and 40 decibels 1000 Hz, 45 
decibels 2000 Hz, 55 decibels 3000 Hz, and 55 decibels 4000 
Hz, left ear.  
Puretone audiometry was 46.25% average right ear, and 48.45% 
average left ear, with bilateral speech discrimination of 
92%.  

The record also contains a January 2000 Kaiser Permanente 
hearing assessment.  Testing recorded 25 decibels at 1000 Hz, 
40 decibels at 2000 Hz, 65 decibels at 3000 Hz, 70 decibels 
at 4000 Hz, for the right ear, and 20 decibels at 1000 Hz, 40 
decibels at 2000 Hz, 60 decibels at 3000 Hz, 65 decibels at 
4000 Hz, for the left ear.  Speech discrimination was 92 
percent bilaterally.  

A May 2001 Kaiser Permanente hearing test recorded 30 
decibels at 1000 Hertz (Hz), 60 decibels at 2000 Hz, 70 
decibels at 3000 Hz, and 75 decibels at 4000 Hz, for the 
right ear, and 25 decibels at 1000 Hz, 45 decibels at 2000 
Hz, 60 decibels at 3000 Hz, and 60 decibels at 4000 Hz, for 
the left ear.  Speech discrimination scores were 80% right 
ear, and 96% left ear.  

The veteran underwent a May 2004 VA audiological examination.  
The examiner reviewed the c-file, and noted the veteran's 
complaint of difficulty hearing with background noise.  
Objective findings indicated recordings of 35 decibels at 
1000 Hz, 50 decibels at 2000 Hz, 65 decibels at 3000 Hz, and 
65 decibels at 4000 Hz, right ear, and 50 decibels at 1000 
Hz, 60 decibels at 2000 Hz, 75 decibels at 3000 Hz, and 75 
decibels at 4000 Hz, left ear.  Puretone results were 54 
average right ear, and 65 average left ear.  Speech 
recognition was 88% right ear, and 86% left ear.  

II.  Laws and Regulation

Back

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.306.  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Hearing loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability proximately following an initial award of 
service connection for that disability.  At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) 
by intersecting the vertical column appropriate for the 
numeric designation for the ear having the better hearing 
acuity and the horizontal row appropriate to the numeric 
designation level for the ear having the poorer hearing 
acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.

The regulations provide that in cases of exceptional hearing 
loss, that is, when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990) (a claimant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" 
in order to prevail).

III.  Analysis

Back

The May 2004 VA examination report indicated that the 
veteran's work as a mechanic while in service contributed to 
the current degenerative disc disease and facet joint 
arthritis.  Though the RO relied on the examiner's statement 
that an opinion regarding a worsening of the veteran's 
scolioses could not be made as grounds to deny to the 
veteran's claim, it appears that the examiner treated 
worsening of scoliosis as a separate issue from whether the 
veteran sustained a back disability in service.  
Additionally, the examiner reviewed the c-file, and in the 
recitation of facts, noted that the c-file revealed a long 
history of chronic back problems originating in service.  The 
examiner's report and opinion is relied upon because the 
Board may not rely on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Resolving any doubt in the veteran's favor, the claim of 
service connection is granted.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999) (recognizing that to establish 
entitlement to service connection, there must be: (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability).

Hearing loss 

Taking each test in turn, it is apparent that the veteran is 
not entitled to a rating in excess of 0 percent at this time.

For example, the only possible interpretation of the findings 
from the October 2000 VA examination is that the veteran's 
hearing loss was at no more than Level I in the right ear and 
Level I in the left ear.  In such a case, the Table VII 
numeric designations correlate to a disability rating of 0 
percent.  Though testing recorded 60 decibels at 3000 Hz, and 
60 decibels at 4000 Hz, right ear, and 55 decibels 3000 Hz, 
and 55 decibels 4000 Hz, left ear, 38 C.F.R. § 4.86 requires 
all four specified frequencies be at 55 decibels or more for 
provisions of exceptional patterns of hearing impairment to 
apply.  

The only possible interpretation of the findings from the 
private January 2000 testing is that the veteran's hearing 
loss was at no more than Level I in the right ear and Level I 
in the left ear.  In such a case, the Table VII numeric 
designations correlate to a disability rating of 0 percent.  
Moreover, the veteran does not have an exceptional pattern of 
hearing impairment as per 38 C.F.R. § 4.86.

The only possible interpretation of the findings from the 
private May 2001 testing is that the veteran's hearing loss 
was at no more than Level IV right ear, Level I left ear.  In 
such a case, the Table VII numeric designations correlate to 
a disability rating of 0 percent.  Moreover, the veteran does 
not have an exceptional pattern of hearing impairment as per 
38 C.F.R. § 4.86.

It is noted that these last two tests do not appear to have 
been performed according to VA regulation, and their 
probative value is questionable.  The Board has nonetheless 
considered them to determine whether the veteran could be 
entitled to an initial compensable rating.

Finally, the May 2004 VA examination results are analyzed in 
relation to the legal requirements.  This testing is 
particularly probative because it is a thorough and recent 
evaluation of the veteran's service-connected disability.  It 
appears, however, that the only possible interpretation of 
the findings from the assessment is that the veteran's 
hearing loss was at no more than Level II right ear, Level 
III left ear.  In such a case, the Table VII numeric 
designations correlate to a disability rating of 0 percent.  
Moreover, the veteran does not have an exceptional pattern of 
hearing impairment as per 38 C.F.R. § 4.86.

The veteran's hearing loss has not manifested to a degree of 
severity for a compensable evaluation as determined by 
Congress-and the Board is bound by the regulations it has 
applied.  Also, the record does not illustrate that the 
veteran's service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).


ORDER

1.  Entitlement to service connection for degenerative disc 
disease and facet joint arthritis of the thoracic and lumbar 
spine is granted.  

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


